Citation Nr: 0939451	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for PTSD.  

On his March 2007 substantive appeal, via VA Form 9, the 
Veteran requested a Travel Board hearing at the local RO.  
The Veteran subsequently requested a video conference 
hearing; however, in September 2009, he withdrew his request 
for a hearing.  The Board, then, finds that all due process 
has been satisfied with respect to the Veteran's right to a 
hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has PTSD that is related 
to service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran has asserted that he has a current diagnosis of 
PTSD that is related to the traumatic events to which he was 
exposed while serving aboard the USS California during World 
War II.  While the Veteran has reported that he was not 
involved in hand to hand combat, he has stated that he 
observed combat while aboard the USS California and also 
witnessed mass suicides and Kamikaze attacks, which he 
believes are the basis of his PTSD.  

Despite the Veteran's report of in-service stressors, after 
careful review of the record, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  The evidence of record contains 
conflicting evidence as to whether the Veteran has a current 
diagnosis of PTSD and the Board finds the most competent and 
probative medical evidence of record shows the Veteran does 
not have PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In support of his claim, the Veteran relies upon treatment 
records submitted by his counselor, R.L., M.A., received by 
VA in March 2006.  R.L. stated he has been seeing the Veteran 
for individual and group counseling since December 2005 and, 
according to the DMS-IV, the Veteran manifests symptoms of 
PTSD, including the evaluative criterion A though F.  R.L. 
also submitted the Veteran's initial and updated treatment 
plans, which noted the Veteran's goals were to reduce his 
combat nightmares and anger.  

Given that R.L. indicated he is an independent contractor for 
VA who is authorized to do readjustment counseling with 
combat veterans, the Board considers the medical records from 
R.L. to be competent medical evidence.  See 38 C.F.R. 
§ 3.159(a).  Nevertheless, the Board finds R.L.'s diagnosis 
of PTSD to be of lessened probative value given the lack of 
clinical evidence or data provided in support of the 
diagnosis.  It is not clear what diagnostic tools were used 
to evaluate the Veteran, as it does not appear that a 
complete psychiatric evaluation was conducted.  In addition, 
while R.L. indicated that the Veteran manifests symptoms of 
PTSD, including evaluative criterion A through F, he did not 
identify the specific symptoms the Veteran manifests which 
meet criterion A through F.  While the treatment plans 
submitted by R.L. identify the Veteran's goals and the 
symptoms he was manifesting at the time, the goals and 
symptoms listed, e.g., reducing nightmares and anger, do not 
appear to satisfy criterion A though F, all of which are 
required to support a medical diagnosis of PTSD consistent 
with the DMS-IV.  See the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM- IV).  

The Board finds the diagnosis of PTSD rendered by R.L. to be 
of lessened, if any, probative value.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board affords greater probative weight to the more 
thorough evaluation and opinion of the VA examiner in 
February 2007.  After reviewing the Veteran's claims file and 
electronic medical records, interviewing the Veteran and his 
spouse, and conducting a mental status evaluation of the 
Veteran, the VA examiner stated that the Veteran does not 
meet the criteria for PTSD.  While the examiner noted the 
Veteran meets some of the criterion for PTSD, he stated the 
Veteran does not meet the avoidant or functional criteria.  

Indeed, the examination report reflects the Veteran reported 
his in-service traumatic events and subsequent nightmares, 
and the examiner noted the Veteran's symptoms of 
irritability, anger, sleep disturbances, and difficulty 
concentrating.  The examiner also noted the Veteran avoids 
watching direct depictions of naval combat and that he is not 
a member of the Veterans of Foreign War of the United States; 
however, the examiner determined that the Veteran's avoidant 
symptoms were particularly lacking, as the Veteran made 
little effort to avoid reminders of military service and had 
no difficulty recalling aspects of his trauma with detail, 
without much visible anxiety.  The examiner noted that the 
Veteran's irritability was indicative of a mild functional 
impairment, at best, but the examiner also noted the 
Veteran's report of being more socially active after he 
returned from service and established himself, including 
starting a local chapter of the Good Sam Club and having good 
relationships with others.  

The examiner concluded the Veteran meets the criteria for an 
anxiety disorder, not otherwise specified, because the 
Veteran exhibited symptoms of anxiety that are consistent 
with PTSD but he did not meet the criteria for PTSD.  

In sum, the Board finds the February 2007 VA examination was 
adequate given the examiner's review of the claims file and 
interview and evaluation of the Veteran, and that the 
diagnosis and opinion provided were factually accurate, fully 
articulated, and were supported by a sound reasoning.  Based 
on the foregoing, the Board ascribes the most probative 
weight to the February 2007 VA examination, which 
specifically ruled out PTSD as a diagnosis after thorough 
evaluation of the record and examination of the Veteran.  See 
Nieves-Rodriguez, 22 Vet. App. at 295.  As such, the most 
competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
current diagnosis of PTSD.  

The Board does not doubt the Veteran sincerely believes he 
has PTSD that is related to his military service.  However, 
the Board notes that PTSD is not the type of disability that 
is capable of lay observation and diagnosis and there is no 
indication the Veteran has the requisite knowledge of medical 
principles needed to render an opinion on matters involving 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board finds that the Veteran's 
contention that he has PTSD is outweighed by the most 
probative medical evidence in this record.   

Without a current diagnosis of PTSD, VA need not determine 
whether the Veteran has reported a verifiable stressor or if 
the evidence of record shows a causal nexus between alleged 
current PTSD symptomatology and a claimed in-service 
stressor, since the Veteran's claim may only be granted if he 
has a current diagnosis.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for PTSD, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Review of the record reveals the RO also 
sent the Veteran a letter in March 2006 that informed him of 
his disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
Board concludes that all required notice has been given to 
the Veteran.  For reasons noted above, stressor verification 
will not provide a basis to grant this claim as it is the 
finding of the Board that the Veteran does not have PTSD at 
this time. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 2002 to May 
2006, as well as treatment records from the Veteran's 
counselor, R.L.  The Veteran was also afforded a VA 
examination in February 2007.  Significantly, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of his claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


